Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Joe Vanzant appeals the district court’s order adopting the recommendation of the magistrate judge and granting summary judgment to the Defendants on Vanzant’s 42 U.S.C. § 1983 (2012) action *729claiming deliberate indifference to his serious medical needs and the court’s order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. Vanzant v. Weissglass, No. 8:15-cv-02876-RBH, 2016 WL 4607595 (D.S.C., Sept. 6, 2016 & Dec. 19, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED